Citation Nr: 1109328	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a below the knee amputation of the right leg.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a thyroid condition.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis.

8.  Entitlement to an effective date earlier than October 30, 1997 for service connection for left knee arthritis.

9.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

10.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (Waco RO) and the Appeals Management Center (AMC).

A June 1998 rating decision by the Waco RO declined to reopen the Veteran's claim for entitlement to service connection for a right below the knee amputation, and denied entitlement to service connection for left knee, left ankle and bilateral hip and low back disorders, all claimed as secondary to his right below the knee amputation.  The Veteran perfected an appeal to the Board.

In October 2001 decision, the Board reopened the Veteran's claim for entitlement to service connection for a right below the knee amputation, and remanded the issues of entitlement to service connection for a right below the knee amputation and entitlement to service connection for left knee, left ankle, bilateral hip and low back disorders, all claimed as secondary to his right below the knee amputation. 

In September 2003, the Board again remanded the case in order to obtain Social Security Administration records.  

In June 2005, the Board denied the Veteran's claim for entitlement to service connection for an amputation below the right knee.  In addition, the Board found that the Veteran's left ankle, left knee and bilateral hip disabilities were directly related to service, and granted service connection.  Lastly, in the June 2005 action, the Board remanded the issue of entitlement to service connection for a low back disorder for further development to determine if the Veteran's low back disability was also directly related to service.  A June 2005 rating decision, issued in August 2005, by the Waco RO implemented the Board's decision to grant service connection at noncompensable disability ratings for the Veteran's left ankle, left knee and bilateral hip disabilities.

In a February 2006 rating decision, the Waco RO increased the ratings for each of these disabilities to 10 percent as of the date of receipt of Veteran's request for an increase, August 15, 2005.  The Veteran again requested an increase in his disability ratings in March 2006, and in an August 2006 rating decision, the Waco RO continued these ratings and denied entitlement to a TDIU.  As the disability ratings assigned above do not represent the highest possible benefit, these issues remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2007, the Board denied the Veteran's claim for entitlement to service connection for a low back disorder.  The appellant appealed the January 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court issued an order granting a March 2008 Joint Motion for Remand (Joint Remand), vacating and remanding the Board's January 2007 decision.  

In a January 2008 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, a thyroid condition and PTSD and found that no new and material evidence has been presented in order to reopen the Veteran's claim for service connection for a right below the knee amputation.  The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In an August 2008 action, the Board denied increased disability ratings for the Veteran's service-connected left ankle, left knee, left hip and right hip disabilities.  As such, these issues are no longer before the Board.  In addition, the Board granted a separate 10 percent disability rating for right knee arthritis, and remanded the issue of entitlement to a TDIU rating for additional development.  In a separate action, the Board remanded the Veteran's claim for entitlement to service connection for a low back disorder for development consistent with the instructions in the Court's March 2008 Joint Remand.  These issues are before the Board for appellate review.  

In a January 2009 rating decision, the RO effectuated the Veteran's 10 percent disability rating for right knee arthritis, granted in the Board's August 2008 action.  The RO assigned an effective date of October 30, 1997, the date of the receipt of the claim that was under appeal.  In a December 2009 rating decision, the RO denied entitlement to automobile and adaptive equipment or for adaptive equipment only.   

The issues of whether new and material evidence had been received to reopen the Veteran's claim to entitlement to service connection for a right below the knee amputation, entitlement to service connection for hearing loss, tinnitus, and a low back disorder, entitlement to a TDIU rating and entitlement to automobile and adaptive equipment or for adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the Veteran has a thyroid condition that is related to service.

2.  There is no competent medical evidence of a diagnosis of PTSD related to service or any incident therein.

3.  The Veteran's left knee arthritis is not manifested by occasional incapacitating exacerbations.

4.  The Veteran's original claim for service connection for a left knee disability was received on October 30, 1997, more than one year after separation from active service. 

5.  No communication prior to October 30, 1997 may be interpreted as an informal claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  A thyroid condition was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).   

2.  PTSD was not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5003 (2010).

4.  The criteria for an effective date earlier than October 30, 1997, for an award of service connection for a left knee disability have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3. 400 (b)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claims for service connection, the duty to notify was satisfied by way of letters sent to the appellant in November and December 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decisions in these matters.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  

With regard to the Veteran's claim for evaluation of his left knee arthritis, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  In this case, the Veteran was provided notice in January 2002 which addressed all notice elements and informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in November 2006.  

With regard to the Veteran's service connection claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

In terms of the Veteran's claim for an increased initial disability rating and an earlier effective date, in Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With regard to the Veteran's claim for entitlement to automobile and adaptive equipment or for adaptive equipment only, the duty to notify was satisfied by way of a letter sent to the appellant in September 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for service connection for a thyroid condition, the Veteran's service treatment records do not show any diagnosis of or treatment for a thyroid condition.  There is no evidence of a thyroid condition for many years after service.  As such, the Board finds that an examination is not warranted for the Veteran service connection claim for a thyroid condition.  With regard to his claim for an increased initial disability rating for his left knee arthritis, he was provided with an examination in September 2009.

In terms of the Veteran's claim for service connection for PTSD, there is no evidence that the Veteran has ever been diagnosed with PTSD; in fact, VA medical records show that a PTSD screen was negative.  The Board finds that, therefore, an examination is not warranted.  The Veteran provided information regarding in-service stressors, and that the RO did not develop these stressors; however, in light of the fact that there is no evidence in the claims file that the Veteran has a diagnosis of PTSD, a remand for additional development is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be granted for a disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; of incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and of a nexus between the in-service injury or disease and the current disability established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that an appellant had a chronic condition in service or during the applicable presumptive period.  Service connection also may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection - thyroid condition

The Veteran contends that he has a thyroid condition which is related to service.  

Service treatment records do not reflect any treatment for or diagnosis of a thyroid condition.  VA and private treatment records following service do not show any treatment for or diagnosis of a thyroid condition until November 2004, when he was diagnosed with hypothyroidism and began ongoing treatment.  In fact, a November 2001 VA medical record shows that the Veteran underwent thyroid tests which were negative.  

As noted above, in order to warrant service connection for a thyroid condition, the evidence of record would need to include a medical diagnosis of a current condition, medical or lay evidence of incurrence while in service and medical evidence of a nexus between his current condition and service.  Boyer, supra.  However, while the Veteran has a currently diagnosed thyroid condition, hypothyroidism, there is no evidence that this condition is related to his time on active duty.  Service treatment records do not show any treatment for a thyroid condition and the first post-service evidence of hypothyroidism is not until 2004, over thirty years after his discharge from active duty.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  None of the VA examiners who have provided ongoing treatment for the Veteran's hypothyroidism have linked it to his time on active duty.  In fact, there is no medical evidence in the claims file that links the Veteran's hypothyroidism to his military duty.  Without any in-service evidence of a thyroid condition or any nexus between his current hypothyroidism and service, service connection cannot be granted.  38 C.F.R. § 3.303.

Service connection - PTSD

The Veteran contends that he has PTSD as a result of witnessing a young boy who was hit by a car while in the service, the loss of a friend in Vietnam and witnessing a body floating in the water off of his ship.

The establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A 'clear' diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

With regard to the first element, the record does not reflect any diagnosis of PTSD.  A November 1995 VA mental disorders examination report shows that the Veteran was seen by a private therapist once a week for about a year in 1990 and 1991.  The Veteran was diagnosed with dysthymic disorder, chronic, relatively mild with anxiety and irritability.  A November 2004 VA medical record shows that a PTSD screen was negative.  A May 2006 VA general medical examination report shows that the Veteran was diagnosed with dysthymic disorder.  There are no records in the claims file which show a diagnosis of PTSD.  Without such a diagnosis, service connection for PTSD cannot be sustained.  38 C.F.R. § 3.303, 3.304, 4.125.

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Where, however, VA determines that the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the Veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence, which corroborates the stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board notes that the Veteran has submitted stressor statements describing incidents which occurred while he was serving on active duty, which include that he witnessed a young boy who was hit by a car while in the service, he lost a friend in Vietnam and that he witnessed a body floating in the water off of his ship while in the Navy.  However, without any evidence of a diagnosis of PTSD, confirmation of these stressor statements in not appropriate.  The evidence does not show that the Veteran has a diagnosis of PTSD, which is necessary for service connection.  The claim must be denied.

The Board notes that, in certain cases, the VA has amended its rules for service connection claims for PTSD which relax the evidentiary standard for establishing the required in-service stressor.  This revision adds situations where the claim is related to the Veteran's "fear of hostile military or terrorist activity" to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 CFR § 3.304(f).  However, in the present case, this new amendment is not applicable as the Veteran is not claiming a stressor related to fear of hostile or military activity. 

As noted, the Veteran has contended he has a thyroid condition and PTSD that are related to active duty; however, the Veteran, as a layperson, is not competent to render an opinion regarding medical diagnosis or medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Evaluation of Initial Disability Rating - Left Knee Arthritis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for left knee arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent disability rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, and a 10 percent disability rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A January 2002 VA joints examination report shows that the Veteran was diagnosed with left knee pain, minimal, with no progression which was an essentially normal examination.

A January 2006 VA joints examination report shows that the Veteran had pain in his left knee which was at a level of 7/10.  Upon examination, his left knee flexion began at 115 degrees and ended at 120 degrees because of severe pain.  He had tenderness all the way around the knee with no fluid and slight crepitus with flexion and no laxity.  The examiner noted that there was no additional limitation following repetitive use or during flare up and no instability of the left knee.  A January 2006 VA x-ray revealed moderate tricompartmental degenerative joint disease of the left knee with no evidence of joint fluid or chondrocalcinosis.  

An October 2006 VA medical record shows that the Veteran was seen for intense pain in his left knee.  A contemporaneous magnetic resonance imaging (MRI) study of the Veteran's left knee revealed a tear of the anterior horn of the lateral meniscus, chronic anterior cruciate ligament tear, increased signal surrounding the medial collateral ligament, consistent with grade 1 sprain, prepatellar soft tissue edema and marked degenerative changes, with grade 3-4 chondrolmalacia patella.  A May 2006 VA medical record showed that the Veteran had trouble with his left knee for many years and that it was aggravated by standing for five minutes or walking a third of a block.  A November 2006 VA medical record shows that the Veteran had traumatic left knee pain after stepping off his porch.  A VA x-ray report revealed mild tricompartmental degenerative joint disease changes of the left knee, slightly narrowed medial compartment, lateral compartment and femoral patellar joint osteophytes, with no fractures, dislocations or effusions.  A January 2007 VA medical record shows that the Veteran was diagnosed with osteoarthritis and received an injection of corticosteroids in his left knee.  

A July 2007 VA joints examination report shows that the Veteran had range of motion of his left knee from 0 to 110 without pain.  He was tender in the medial and lateral joint lines.  He had no effusion and no instability to varus or valgus stress and a negative Lachman's test.  The examiner noted that there were no additional limitations following repetitive use, no flare ups and no effect of incoordination, fatigue, weakness or lack of endurance on the function of the Veteran's left knee.  The diagnosis, based on a magnetic resonance imaging (MRI) study, was a chronic anterior cruciate ligament tear and medial collateral ligament strain, anterior horn tear of the lateral meniscus, grade 3 to 4 chondromalacia of the patella and tricompartmental degenerative joint disease.  

A September 2009 VA joints examination report shows that the Veteran complained of shooting pain in his left knee at a 10/10 level on a daily basis.  The Veteran indicated that he had painful clicking and popping, episodes of giving way, and falling and feelings of catching in the left knee.  He reported flare-ups which caused him to seek bed rest or at the very least rest in a recliner, which occurs one time per week.  He stated that generally within about one hour of bed rest or resting in his recliner, his knee will feel better and he could continue with his activities.  He had no complaints of redness or heat, but had daily swelling.  Upon examination, range of motion of the left knee was 0 to 90 with complaints of pain from 70 to 90 degrees.  Lachman's and McMurray's tests were positive.  The knee was stable to varus and valgus, and there were negative anterior and posterior drawer tests.  He did not exhibit any increased weakness, fatigue or incoordination on repetitive motion testing.  There was medial and lateral joint line tenderness and palpable crepitus on range of motion testing.  Strength was 5/5.  The assessment was left knee degenerative joint disease.  

A November 2009 VA general examination report shows that the Veteran had been diagnosed with anterior cruciate ligament tear and cartilage tears.  He had gotten synvisc injections.  He had sharp left knee pain which occurred every day and was constant.  He wore a brace and used a walker and a cane for ambulation.  There was no additional limitation with flare-ups.  He could stand for 30 minutes and walk for 30 to 45 feet, and stairs aggravated his left knee.  Upon examination, the Veteran had no deformity or swelling, but was tender in his knee.  He had no crepitus and had full extension and flexion to 60 degrees, with pain along the entire left knee.  There was no laxity or instability present, and McMurray's and Lachman's were negative.  There was no additional loss of range of motion with three repetitions.  The diagnosis was tricompartmental degenerative joint disease of the left knee, chronic pains and decreased motion.

Based upon the evidence of record, the Board finds that the Veteran's service-connected left knee degenerative joint disease does not warrant higher disability ratings.  As noted above, in order to receive a higher disability rating under Diagnostic Code 5003, the Veteran's degenerative joint disease would need to show occasional incapacitating exacerbations.  However, the evidence of record does not reflect that the symptomatology of the Veteran's left knee arthritis approximates the incapacitating exacerbations necessary to meet the criteria for a 20 percent disability rating.  While the Veteran reported to the September 2009 VA joints examiner that he had flare-ups which caused him to seek bed rest or at the very least rest in a recliner and that these occurred one time per week, the January 2002 VA joints examination revealed a minimal left knee pain.  The January 2006 VA joints examiner noted that there was no additional limitation following repetitive use or during flare up.  The July 2007 VA joints examiner noted that there were no additional limitations following repetitive use, no flare ups and no effect of incoordination, fatigue, weakness or lack of endurance on the function of the Veteran's left knee.  Finally, the November 2009 VA examiner found that there was no additional limitation with flare-ups and there was no additional loss of range of motion with three repetitions.  As such, a higher disability rating under Diagnostic Code 5003 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has considered whether rating the Veteran's left knee disability under other Diagnostic Codes would provide the Veteran with a higher rating. Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable disability rating, flexion of the leg limited to 45 degrees warrants a 10 percent disability rating and flexion of the leg limited to 30 degrees warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  Under Diagnostic Code 5261, extension of the leg limited to 5 degrees warrants a noncompensable percent disability rating, extension of the leg limited to 10 degrees warrants a 10 percent disability rating and extension of the leg limited to 15 degrees warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  

There is no evidence in the record that, at any time over the appeals period, the Veteran's limitation of motion of his left knees has warranted a compensable disability rating under either Diagnostic Code 5260 or 5261.  At most, the Veteran's flexion was limited to 60 degrees and it appears that the Veteran has had full extension of his left knee.  While he reported pain with these movements, there is nothing in the evidence which shows that his range of motion was limited due to this pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In addition, there is no evidence that the Veteran has ankylosis in his knees, dislocated semilunar cartilage or impairment of the tibia or fibula.  As such, higher ratings are not available under these Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (2010).

The Veteran has been diagnosed with degenerative joint disease of the left knee. VA's general counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  However, the Veteran is already receiving a separate 10 percent disability rating for instability of his left knee, as noted above.  There is no evidence that the Veteran's left knee instability warrants a higher disability rating under Diagnostic Code 5257.  The January 2006, July 2007, September 2009 and November 2009 VA examination reports all noted that there was no instability in the Veteran's left knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 10 percent disability rating for his service-connected arthritis of the left knee.  Fenderson, supra.

There is no evidence of record that the Veteran's service-connected left knee arthritis has caused marked interference with employment, or necessitates frequent periods of hospitalization, at any time over the appeals period, as to render impractical the application of the regular schedular standards.  As such, it is not required to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)(2010).

As the preponderance of the evidence is against the Veteran's claim for disability ratings in excess of 10 percent each for his service-connected arthritis of the left knee, the 'benefit-of-the-doubt' rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.



Earlier Effective Date

The Veteran contends that he should be granted an earlier effective date for his award of service connection for arthritis of the left knee.  The Veteran initiated a claim for service connection for a left knee disability in October 1997.  In a June 2005 Board decision, the Veteran was granted service connection for a left knee disorder, and in a June 2005 rating decision, the RO effectuated this grant, assigning a noncompensable disability rating under Diagnostic Code 5257, pertaining to instability.  In a February 2006 rating decision, the RO increased this disability rating was increased to 10 percent as of August 15, 2005.  In an August 2008 decision, the Board granted the Veteran a separate 10 percent disability rating for left knee arthritis, under Diagnostic Code 5003.  The RO effectuated this grant in a January 2009 rating decision and assigned an effective date of October 30, 1997, the date of receipt of the Veteran's claim for entitlement to service connection for a left knee disorder.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

VA or uniformed services treatment records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b). 

The October 1997 claim was his original claim for VA benefits and the claims file does not reflect any earlier dated communication from the Veteran that could be construed as a claim for service connection for a left knee disability.  The Board notes that a November 1995 VA examination report shows that the Veteran reported that, after his right below the knee amputation, he began having a great deal of trouble with his knees.  He was diagnosed with pain and weakness in his knees.  However, treatment records are not used as an informal claim for an initial claim for service connection; an informal claim requires a communication or action that identifies the benefit sought.  38 C.F.R. §§ 3.155, 3.157.  The mere presence of medical evidence of a disability does not establish intent on the part of the Veteran to seek service connection for a condition.  Lalonde v. West, 12 Vet. App. 377 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Because the claim was received more than one year after the Veteran's honorable discharge, the effective date for benefits cannot be earlier than the date that VA received the Veteran's claim for benefits.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  Therefore, the earliest effective date that can legally be assigned for service connection for the Veteran's left knee disability is October 30, 1997.

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for an effective date prior to October 30, 1997, for an award of service connection for left knee arthritis is therefore denied.

ORDER

Service connection for a thyroid condition is denied.

Service connection for PTSD is denied.

An initial disability rating in excess of 10 percent for left knee arthritis is denied.

An effective date earlier than October 30, 1997 for service connection for left knee arthritis is denied.


REMAND

The June 2005 Board decision, which denied the Veteran's claim for service connection for a right below the knee amputation, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  Presently, the Veteran is seeking to reopen this previously denied claim, but he has not received notice informing him of the evidence and information needed to reopen a finally decided claim or notice of the bases upon which his prior claim was denied as required under the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Letters sent to him in April 2007 and October 2008 informed him of the types of information and evidence needed to sustain a service connection claim for his right foot and right ankle; however, these letters did not inform him of the information and evidence necessary to reopen a previously denied claim for entitlement to service connection, and did not explain to the Veteran precisely why his service connection claim was denied in the June 2005 Board decision.  In fact, the record reflects that the Veteran has undergone a below the knee amputation on his right side.  On remand, the Veteran should be provided with the appropriate notice regarding his claim to reopen.

With regard to the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus, in a February 2008 statement, the Veteran contended that he was exposed to aircraft engines/ship engines while on a Navy ship, and that, along with his exposure to the heavy equipment, caused his hearing loss and tinnitus.  He further indicated that he was exposed to the engines for prolonged periods, and that he was not provided with hearing protection.  The Veteran's Form DD 214 confirms this duty.  Audiological examination reports from the Veteran's active duty do not reflect a hearing loss.  Employment records dated in December 1980 and 1981 reflect that the Veteran had a hearing loss.  Hearing loss is a disorder for which presumptive service connection is available, if manifested within one year of his discharge.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran has met the criteria for an examination to determine whether he has a hearing loss, pursuant to VA regulations and if he has tinnitus, if so, whether his hearing loss is due to service or manifested within one year after his discharge or is due to an intervening cause.  McLendon, supra.  The Board notes that the record reflects that the Veteran worked in the Sheriff's department after his release from service and may have had exposure to gunfire.  In addition, the examiner should comment on whether the Veteran has tinnitus which began during or is related to service. 

The Board also finds that additional development is necessary with regard to the Veteran's claim for entitlement to service connection for a low back disorder.  The Court, in its March 2008 Order, granted the Joint Remand vacating the Board's January 2007 decision because the VA examination that the Board used as its basis for denial of service connection for the Veteran's back disability on a direct basis appeared to be based upon incomplete information.  Specifically, the August 2005 examiner, in rendering his opinion that the Veteran's back condition was not related to his active duty, stated that the record showed only a single reference to lumbar spine problems in August 2005; however, the claims folder contains a January 2002 VA joints examination report which reflected that the Veteran stated that his low back pain began 10 years prior.  

In August 2008, the Board remanded this issue for further development consistent with the Joint Remand's instructions.  The remand instructed for the RO to provide the Veteran with a VA examination to determine whether his low back condition was due to service.  The Board noted that the examiner must note that all of the evidence in the Veteran's claims file has been reviewed and must include this information in the rationale for the required opinion.  The Board noted that, in particular, the examiner should address the Veteran's January 2002 VA joints examination report and his statements that his back pain had begun 10 years prior.  The Veteran was provided with a VA spine examination in November 2009.  The examiner opined that the Veteran's lumbar spine condition did not occur in the military, so current complaints of multilevel degenerative disc disease with a small disc protrusion at L3-4, L4-5 are less likely than not related to the military; however,  the VA examiner did not discuss the records in the claims file.   

The Veteran has also contended that he has a back condition that is secondary to his right below the knee amputation.  In addition, the Board notes that the Veteran's claim for entitlement to automobile and adaptive equipment or for adaptive equipment only is based on his right below the knee amputation, and that his claim to reopen for this issue is being remanded herewith.  With respect to these claims and the Veteran's claim for entitlement to a TDIU rating, the Board finds that it cannot fully and fairly adjudicate these claims until the AOJ has completed the actions outlined below in the Remand portion of this decision and has readjudicated the claims in appellate status.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation); see also Holland v. Brown, 6 Vet. App. 443, 445 (1994) (noting that "'[t]he appellant's claim for [a TDIU rating] is inextricably intertwined with the degree of impairment that is ultimately adjudicated,'" quoting Begin v. Derwinski, 3 Vet. App. 257, 258 (1992)).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a corrective notice that informs him of the evidence and information that is needed in order to reopen his finally decided claim for entitlement to service connection for a right below the knee amputation and the bases upon which his prior claim was denied under the holding in Kent v. Nicholson, 20 Vet. App. 1, 2006.  He should be advised of the reasons he was denied service connection as explained in the June 2005 Board decision.  The claims file must include documentation that there has been compliance with the VA's duties to notify and assist a claimant.

2.  The AOJ should make arrangements for the Veteran to be afforded audiological and orthopedic examinations to determine whether the Veteran has a hearing loss or a back disorder which is a result of any incident in service or began to manifest during service or within one year of his discharge.  

All indicated tests or studies deemed necessary for an accurate assessment should be done.  

The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  

The licensed audiologist should provide detailed clinical findings as to whether the Veteran has a hearing loss and, if so, is it at least as likely as not (50 percent or more probability) that his hearing loss (1) began, or was incurred, during his active military service; (2) was manifested within one year of discharge from active military service; or (3) is due to intervening post-service causes, such as noise exposure, acoustical trauma or age.

The orthopedic examiner should review the entire record and address all of the pertinent medical records and offer an opinion as to (1) whether it is at least as likely as not (50 percent or more probability) that the appellant's current back disability is etiologically related to his time in active duty and (2) if arthritis is present, whether it is at least as likely as not (50 percent or more probability) that the appellant's arthritis manifested within one year of service.  The examiner must note that all of the evidence in the Veteran's claims file has been reviewed; in particular, the examiner should address the Veteran's January 2002 VA joints examination report and his statements that his back pain had begun 10 years prior.

The examiners should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiners should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claims, to include his TDIU claim and his claim for entitlement to automobile and adaptive equipment or for adaptive equipment only.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


